122 F.3d 1071
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Eugene HAMILTON, Plaintiff-Appellant,v.D. AANERUD MTA;  G. Gordon, P. Patterson;  C.W. Elliott;Dr. D. Cooper;  R. Taylor, Correctional Officer;  T. Haak,Correctional Officer;  L. Scribner;  G.H. Wise;  T. Jourden;R. Linfor, Correctional Counsel;  L. Heningburg;  JamesGomez, Dir. Dept. of Corr;  W. Lew;  G. Bonnie Garibay andK. Todd, Defendants-Appellees.
No. 96-16393.
United States Court of Appeals, Ninth Circuit.
Submitted August 25, 1997.**Decided Aug. 29, 1997.

Appeal from the United States District Court for the Northern District of California, No. CV-95-03963-MMC/OEW;  Maxine M. Chesney, District Judge, Presiding.
Before:  SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Eugene Hamilton, a California state prisoner, appeals pro se the district court's grant of summary judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference to his medical needs and retaliatory disciplinary charges for previously filing grievances and complaints against prison officials.  We dismiss the appeal for lack of jurisdiction.


3
We have jurisdiction only over final orders of the district court.  See 28 U.S.C. § 1291.  Without a Rule 54(b) certification, orders dismissing some but not all of the claims are not final orders appealable under 28 U.S.C. § 1291.  See Fed.R.Civ.P. 54(b);  Frank Briscoe Co. v. Morrison-Knudsen Co., 776 F.2d 1414, 1416 (9th Cir.1985).  Here, the district court only granted summary judgment on Hamilton's retaliation claim without addressing his deliberate indifference claim.  A review of the record shows that there is no Rule 54(b) certification.


4
Accordingly, we lack jurisdiction to consider the appeal.  See Frank Briscoe Co., 776 F.2d at 1416.


5
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without. oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, Hamilton's request for oral argument is denied.  We note that Hamilton submitted additional citations with his request for oral argument


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3